Order, so far as it denied defendants’ motion for a bill of particulars in an action to recover damages for the breach of a contract between plaintiff and the defendants’ testator, reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; the particulars to be served within five days from the entry of the order herein. In our opinion the defendants are entitled to the information specified in their motion for a bill of particulars as to which their motion was denied. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.